Order entered September 1, 2016




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01030-CV

                               IN RE: TRACY NIXON, Relator

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-00-14691-T

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s August 30, 2016 petition

for writ of mandamus.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE